       Case 4:20-cv-00426-MW-HTC Document 3 Filed 10/03/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

GERMAINE R RUDDICK,

             Plaintiff,

v.                                           CASE NO.: 4:20cv426-MW/HTC

FLORIDA DEPARTMENT OF
CORRECTIONS,

          Defendant.
_________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 2. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion.   The Clerk shall enter judgment stating, “This case is DISMISSED

WITHOUT PREJUDICE because Plaintiff is a three-striker under 28 U.S.C. §

1915(g).” The Clerk shall also close the file.

      SO ORDERED on October 3, 2020.

                                       s/Mark E. Walker
                                       Chief United States District Judge
